Title: From Thomas Jefferson to Thomas Beale Ewell, 5 January 1825
From: Jefferson, Thomas
To: Ewell, Thomas Beale


                        Dear Sir
                        
                            Monto
                            Jan. 5. 25.
                    Your favor of Dec. 12. was not recd until the 25th which must acct for so much of the delay of my answer. there is no vacancy in our Univy all the Professorships being  filled, and we wait, to open it, the arrival only of three Professors embarked as we expect in Nov. from Lond. for Norfolk. the moment their arrival is known the day of opening the instn will be announced, among those  daily expected to arrive is the Professor of Anatomy & Medicine, for our funds oblige us to form these two in one ^. I shall recieve with pleasure and thankfulness the book you are so kind as to propose to send and shall certainly read  with great satisfaction the part you point out. the heads of the work  indicate it’s utility. Accept my best wishes for your prosperity & assurances of my great esteem & respect.^our little village too of Charlottes is so overdone with pretensions of physic as to give bread to supply any of them, and therefore offers no resource as a convent location to maintain in that way a family within the reach of good educn